Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 12, 2019

                                     No. 04-19-00417-CV

                         IN THE INTEREST OF C.N.H, A CHILD,


                  From the 57th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017EM500829
                        Honorable Antonia Arteaga, Judge Presiding


                                       ORDER
       On August 8, 2019, the trial attorney for the appellee in this appeal filed a notice of
nonrepresentation. The notice does not comply with TEX. R. APP. P. 6.4 because it: (1) does not
give the appellee’s last known address and telephone number; and (2) is not signed by the
appellee. Accordingly, the notice of nonrepresentation is STRICKEN, and the trial attorney will
continue to receive all notices, copies of documents, and other communications.




                                                   _________________________________
                                                   Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2019.



                                                   ___________________________________
                                                   Keith E. Hottle,
                                                   Clerk of Court